DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22-31 are presented in an amendment dated 1/24/2021.
Claim 22 is amended.
Claim 22-31 remain rejected under 35 U.S.C. 101 under updated 2019 PEG.
Claims 22-31 remain with updated grounds rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 22-31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
This action is made Final.
----- This page is left blank after this line -----


Response to Arguments 
(Argument 1) Applicant has argued in Remarks Pg.5-6:

    PNG
    media_image1.png
    587
    641
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    182
    654
    media_image2.png
    Greyscale


(Response 1) First, while examiner thanks applicant for pointing to ¶[0030], examiner had considered this passage. This passage does not connect parameter a to either estimated or the apriori assumed variance factors. Secondly the argument (as underlined) appears to be circular in defining what is the “predetermined amount”. Specifically, as stated, “where the claimed “predetermined amount” represents the amount minus an amount represented by parameter a…” refers to “predetermined amount” as “the amount” minus a. If “the amount” refers to the “predetermined amount” then this is circular reference. Further, the parameter a is annotating parameter describing K and not something actually subtracted as shown in [0030]. Even if a is considered to impact K, the parameter a is subtracted from 1, which is neither a variable representing predetermined amount or a predetermined amount defined in reference to either estimated or the apriori assumed variance factors (as in specification [0027]). Clearly parameter a is not the “predetermined amount”. In fact Specification does not disclose any variable called “predetermined amount” or “likelihood” directly showing the relationship between either and estimated or the apriori assumed variance factors. For at the above reasons while the specification does show a test to differentiate between estimated variance factors and or the apriori assumed variance factor, it does not disclose what the predetermined amount is. 

    PNG
    media_image3.png
    215
    674
    media_image3.png
    Greyscale

(Argument 2) Applicant has argued in Remarks Pg.6:


    PNG
    media_image4.png
    326
    660
    media_image4.png
    Greyscale

(Response 2) Specification [0047] states:

    PNG
    media_image5.png
    378
    430
    media_image5.png
    Greyscale
 


    PNG
    media_image6.png
    312
    719
    media_image6.png
    Greyscale

Step 2 tests for Gross-Errors in Each Observation (¶[0034]-[0039]). Step 3 tests for Systematic Errors (¶[0040]-[0046]). Applicant’s contends in the argument above and cited paragraph [0047] that the selected well-picks can be well-picks which are not proven to be gross errors by Step 2 and 3, but which the user suspects are affected by gross errors. This “user suspects” is a subjective evaluation leading to selection of well pics being adhoc even after step 2 and 3 evaluations. If the user suspects without any measurable basis (which would have identified in steps 2 & 3), there is no basis for determining subsequent “estimated errors” in estimating or subsequently the calculating steps. 
Said another way, if steps 2 and 3 determine well picks without error, and the user picks them, but suspects there is an error in those well picks ---- then attempts to quantify the estimated error in estimating/calculating step --- why would he not put that error estimation logic/process in the step 2 and 3 so she/he eliminates those well picks from beginning. Plus since there is no way disclosed to quantify the suspicion (the estimating step), the process of well pick selection remains adhoc error estimating step remains new matter (as it is not in step 2 or step 3) to applicant’s argument above as specification does not disclose error estimation on well picks that have passed step 2 and 3. The evidence is specification [0047], which states that test concludes after well pick selection (underlined). 
(Argument 3) Applicant has argued in Remarks Pg.6:

    PNG
    media_image7.png
    137
    664
    media_image7.png
    Greyscale


(Response 3) This specific rejection is withdrawn in view of amendment. 
(Argument 4) Applicant has argued in Remarks Pg.6-7:

    PNG
    media_image8.png
    229
    652
    media_image8.png
    Greyscale


(Response 4) Examiners withdraws previously made rejections for claim 22 items a) and b). 




(Argument 5) Applicant has argued in Remarks Pg.7-8:

    PNG
    media_image9.png
    246
    640
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    166
    637
    media_image10.png
    Greyscale


(Response 5) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specification ¶ [0047] states “ … The selected well-picks can be well-picks which are not proven to be gross errors by Step 2 and 3, but which the user suspects are affected by gross errors. The test concludes whether the selected well-picks will cause significant improvements to the overall quality of the observation data if they are excluded from the dataset. The well-picks are tested for exclusion individually or as groups containing several well-picks potentially corrupted by systematic errors”. Applicant has not shown & it is unclear, how when the selected well picks are 
Even if the claim does not recite “well picks that are suspected of having gross error” (removal of “believe” language), the claims remains unclear as specification only discloses selecting well-picks can be well-picks which are not proven to be gross errors by Step 2 and 3. This means the there is no quantifiable way to estimate errors as claimed (otherwise it would have been done so in step 2 and 3 and those well picks would not have been selected). Since the applicant has maintained claim 22 step 4), its unclear what process is used to estimate the errors. Applicant is requested to show clear mapping for steps 2-4) so the error estimation for steps 2 and 3 can be differentiated from step 4 --- and process of step 4 can be understood unambiguously. 

(Argument 6) Applicant has argued in Remarks Pg.8-10:
		Rejection under 35 USC 101:

    PNG
    media_image11.png
    446
    659
    media_image11.png
    Greyscale

…

(Response 6) Claim 22 recites:
“…providing a subsurface position model of a region of the earth including said subsurface position data obtained from seismic data;

providing a wellbore position model including the wellbore position data obtained from well-picks from one or more wells in the region, each well-pick corresponding with a geological feature determined by a measurement taken in a well;

identifying common points, each of which comprises a point in the subsurface position model which corresponds to a well-pick of the wellbore position data;…”

 The subsurface position model is used as a data storage for the sub-surface position & seismic data and not used to perform any modeling using the subsurface model. Similarly, the wellbore position model is used as data store for the well picks/measurement and identifying the common data. Emphasizing that data is 
(Argument 7) Applicant has argued in Remarks Pg.10-11:

    PNG
    media_image12.png
    51
    639
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    415
    650
    media_image13.png
    Greyscale

(Response 7) As stated before the models appear to be provided as input to the claim to store various datum and not used in any manner other to improve drilling or provide practical application other than field of use for statistical processing of the 
(Argument 8) Applicant has argued in Remarks Pg.12-13:

    PNG
    media_image14.png
    140
    636
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    291
    627
    media_image15.png
    Greyscale


(Response 8)  MPEP 2106.05(h) states: 
a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet);

In this case the use of specific data source amounts to insignificant extra-solution activity and a field of use limitation. The use of particular mathematical calculations may be improvement in the algorithm to determine better data, however it is considered to be limited to improvement to the algorithm and not an improvement in 
The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination. … See MPEP § 2106.04(d) for more information about evaluating whether a claim reciting a judicial exception is integrated into a practical application and MPEP § 2106.05(b) and MPEP § 2106.05(c) for more information about how the machine-or-transformation test fits into the Alice/Mayo two-part framework. Likewise, eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank 149 F.3d 1368, 1374, 47 USPQ2d 1596, 1602 (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, 1557 (Fed. Cir. 1994)), as this test has been superseded.

 (Argument 9) Applicant has argued in Remarks Pg.13:

    PNG
    media_image16.png
    383
    654
    media_image16.png
    Greyscale


(Response 9) McRo’s claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea. The instant claim pattern is not directed to any specific rules that improves the animation process and does not lead improvement of computer technology or the related technological field of drilling. At best this is an 
See MPE 2106.04(d)(1). 
Applicant’s arguments are considered but are found to be unpersuasive.
Examiner also invites applicant to request an interview before filing a response.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to an abstract idea (mathematical manipulation & Mental Process).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed embodiments fail to be significantly more than a Judicial Exception.
Updated with 2019 PEG guidance:
(Step 1) Is the claim to a Process, Machine, Manufacture or Composition of Matter? 
Answer: Yes. Looking to claim 22, the claim is to a method/process.
(Step 2A Prong one) Does the claim recite an Abstract Idea, Law of Nature, or a Natural Phenomenon?
Answer: Yes. The claims abstract idea from two groups, specifically Mathematical concepts and Mental Process. 
The claim recites the abstract idea (Mathematical Concepts), specifically, mathematical calculation, as following limitations are directed calculating estimated variance (mathematical calculation in Step 1) below) for subsurface position data and wellbore position data, calculating estimated error, uncertainty (mathematical calculation in step 2) below) for well pick and common point and calculating an estimated error for the group and an uncertainty of said error 3) below), specifically highlighted below: 
    PNG
    media_image17.png
    429
    663
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    217
    635
    media_image18.png
    Greyscale

Additionally, the following limitation are also considered abstract idea (Mental Process), specifically concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
observation that they are common to the two models.

    PNG
    media_image19.png
    61
    630
    media_image19.png
    Greyscale

The steps below are directed to evaluation/judgement/opinions. Specifically,the steps highlighted below show the evaluation of the computed data (estimated variance, priori assumed variance factor in step 1), estimated error and uncertainty in step 2) ) and derived data (first test value along with test limit) and judging (various determining, deriving, comparing steps based on the computed mathematical data) as highlighted below:

    PNG
    media_image20.png
    429
    663
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    101
    638
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    217
    635
    media_image22.png
    Greyscale


All the steps in step 4) are judgement/evaluation steps under mental process like selecting the well picks…, determining, estimating, calculating (partially mathematical step, but mostly evaluation to filter data to calculate single test value), determining points (evaluation) to remove based on threshold. Lastly, removing the data from the model. 

    PNG
    media_image23.png
    386
    660
    media_image23.png
    Greyscale

(Step 2A Prong two) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Answer: No. The claim recites following additional steps/acts/elements:

    PNG
    media_image24.png
    221
    653
    media_image24.png
    Greyscale

…

Although the data gathering step that is limited to a particular data source (seismic data source, well measurements) it is considered to be both insignificant extra-
Claim 22 also states: 

    PNG
    media_image25.png
    84
    643
    media_image25.png
    Greyscale

The intended use of the quality controlled models in the well planning and drilling operation is considered under MPEP 2106.05(h) Field of Use and Technological Environment. Although the additional elements did limit the use of the abstract idea, however the limitation merely confines the use of the abstract idea to a particular technological environment (well planning and drilling) but fails to add an inventive concept to the claims (how the actual well planning and drilling is improved by the models). Also, the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". MPEP 2106.05(f). The additional steps therefore do not integrate the claim into practical application.
(Step 2B) Does the claimed recite additional elements that amount to significantly more that the judicial exception?
Answer: No the claimed subject matter (including the claimed subject matter in the dependent claims) does not include any limitations that are significantly more that manipulation of a subterranean region model/subsystem models/data. There is no mention of any computing element for performing the method. Generic recitation of computer in claim 22 is presented to execute the method. Further the additional elements of analysis do not present any steps that improve any technological arts other than data filtering based on systematic and gross error computation. E.g. the last step of “providing a quality-controlled subsurface position model and wellbore position model for use for well planning and drilling operations” is field of use of the model. See MPEP 2106.05(h). 
Claim 23 further defines the source(s) of data/model and does not overcome step 2A prong 1 or 2 because it does not provide practical application of the model for the improvement of well planning and drilling.
Claim 24 & 29 further defines the well pick data used in computation is more than one instance. This may improve the model but does not provide practical application of the model for the improvement of well planning and drilling.
Claim 25, 30 & 31 further claims provides opinion on quality of data.
Claim 26 further claims data is gathered from more than one well. This just adds to data gathering but does not provide practical application of the model for the improvement of well planning and drilling.
Claim 27 further teaches the intended use of the common point in the model but does not provide practical application of the model for the improvement of well planning and drilling.
Claim 28 makes process iterative but does not provide practical application of the model for the improvement of well planning and drilling. The dependent claims therefore remain abstract ideas as they do not pass step 2A prong 2.

Claim Rejections - 35 USC § 112¶2nd/b 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-31 remain with updated grounds rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 22 is deemed indefinite for the following reasons:
a. The step 4) states:

    PNG
    media_image6.png
    312
    719
    media_image6.png
    Greyscale

The Mapped specification Pg. 12 states:

    PNG
    media_image26.png
    360
    735
    media_image26.png
    Greyscale

Its unclear for two reasons how the “selecting well-picks to be tested for exclusion” is determined in view of the underlined specification. First, it appears that specification states selected well-picks are ones which are not proven to have gross errors ([sic: & systematic errors as computed in 2) & 3)]), contrary to what is claimed. If the well picks already have gross (step 2)) and systematic errors (step 3)) what is the point of computing them together in step 4)? If the select well-picks are selected according to specification where user suspects them to have/are affected by gross (&systematic) error (as underlined in specification), then would they not have been caught in step 2) & 3). 
Secondly how well-picks are selected for exclusion appear to be picked in an ad-hoc manner (“…user suspects are affected by gross error…”). So it unclear how the well picks are selected. 
d. Additionally the step 4) never appears to state any sub-steps that calculate gross and systematic errors for the selected well-picks simultaneously (please see estimating and calculating sub-steps in the step 4)).

A rejection under prior art cannot be made because how the systematic error and gross errors are used simultaneously is not claimed (as alleged) as both error are never computed together to determine the common test value. See specification Pg. 13 lines 7-Pg. 14 Lines 35.
Dependent claim 23-31 do not cure this deficiency and are rejected likewise.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 22 step 1) is rejected as new matter. Specifically the limitation related to “differs by predetermined amount” is new matter in 

    PNG
    media_image27.png
    122
    634
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    214
    650
    media_image28.png
    Greyscale

The specification does not provide any predetermined limit the estimated variance factor differs from apriori assumed variance factor.
Claim 22 step 4) is rejected as new matter. 
The step 4) states:

    PNG
    media_image6.png
    312
    719
    media_image6.png
    Greyscale

The Mapped specification Pg. 12 states:

    PNG
    media_image26.png
    360
    735
    media_image26.png
    Greyscale

The claims appears to stating facts contrary to the specification Pg.12 as underlined above. Specifically, it appears the claimed step 4) selects the well-picks which lead to gross & systematic error (See subsequent determining and estimating steps), while the specification states that points that do not return the gross errors are the ones that selected well-picks. They appear to be contrary to what specification Pg. 12 states (underlined above). Hence the limitation “estimating an error in each of the selected well-picks believed to represent gross errors and in each group of well picks believed to represent systematic errors” is new matter. 
----- This page is left blank after this line -----


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
----- This page is left blank after this line -----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/
Primary Examiner, Art Unit 2128
Wednesday, April 7, 2021